Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4, and 6-15 are allowable. The restriction requirement among Species A and B, as set forth in the Office action mailed on 4/7/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. The allowable subject matter present in independent claim 1 is generic to Species A and B. The restriction requirement between Species A and B is therefore withdrawn.  Claim 14, previously withdrawn, has therefore been rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given after an interview with Cameron Beddard on 3/11/2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claims 3 and 5 are cancelled by this amendment. Claim 14 has been rejoined.

1. (Currently Amended) A gas turbine combustor comprising:
	a plurality of transition ducts of the gas turbine combustor through which high-temperature combustion gas flows;
	a plurality of aft frames that are placed along a circumferential direction on a downstream side of the respective transition ducts, and connected to an upstream side of a gas turbine, each of the plurality of aft frames including [[a]]at least one floating seal that seals a first gap between the respective aft frame of the plurality of aft frames and the gas turbine in at least one of inner and outer peripheries of the respective aft frame, and a side seal that seals a second gap between 
at least one floating seal and the side seal and the corner seal is fixed to one of the aft frames adjacent to each other in the circumferential direction by welding;
	wherein the corner seal includes at least two shoulder seals, and the at least two shoulder seals are placed opposite to each other in the circumferential direction of the corner portion of each of the aft frames adjacent to each other in the circumferential direction and are fixed respectively to each of the aft frames adjacent to each other in the circumferential direction by welding, and the side seal, extending radially between the aft frames adjacent to each other across the at least two shoulder seals, is placed between the at least two shoulder seals placed opposite to each other in the circumferential direction of the corner portion of each of the aft frames adjacent to each other;
	wherein a first shoulder seal of the at least two shoulder seals placed opposite to each other in the circumferential direction of the corner portion of each of the aft frames adjacent to each other includes a block formed in a T-shape by a straight portion extending in a radial direction and a horizontal portion extending from an end of the straight portion in the circumferential direction, and a fixing portion that fixes the block to the corner portion of the respective aft frame, 
	surfaces of the straight portion and the horizontal portion of the T-shape of the block on the gas turbine side are formed in a planar portion, and 
	the block includes a first block having a first continuous thickness from the planar portion and formed in a curved shape at an outermost circumferential side on an opposite side of the horizontal portion of the T-shape of the block formed in a plane to the gas turbine side, and a second block formed in a square pillar having a second continuous thickness from the planar portion on an opposite side of the straight portion of the T-shape of the block formed in the plane to the gas turbine side.

2. (Currently Amended) The gas turbine combustor according to claim 1, wherein the corner seal is configured to seal leakage air from the circumferential direction and an axial direction[[s]] of the aft frames adjacent to each other.

3. Cancelled.

4. (Currently Amended) The gas turbine combustor according to claim [[3]]1, wherein each of the at least two shoulder seals placed opposite to each other in the circumferential direction of the corner portion of each of the aft frames adjacent to each other closes a circumferential outlet of a space provided by covering a radial leading end of each of the aft frames adjacent to each other with the at least one floating seal of each of the aft frames having a U-shaped cross section, and seals [[the]] leakage air flowing into the space.

5. Cancelled.

1, 
wherein [[one]] the first shoulder seal a second shoulder seal of the at least two shoulder seals placed opposite to each other in the circumferential direction of the corner portion of each of the aft frames adjacent to each other are disposed in a state where the second shoulder seal is disposed in an inverted T-shape based on the [[one]] T-shape of the first shoulder seal, and 
the first and second shoulder seals each have one end of the horizontal portion of the respective T- shape fixed to the corner portion of [[the]]each respective aft frame of the aft frames adjacent to each other through the fixing portion formed integrally with the block, and the straight portion of the respective T-shape of the block fixed directly to the corner portion of [[the]]each respective aft frame of the aft frames adjacent to each other.

7. (Currently Amended) The gas turbine combustor according to claim 6, wherein [[each]]the corner portion of [[the]]each respective aft frame of the aft frames adjacent to each other is provided with a notch, and the respective shoulder seal of the first and second shoulder seals is fixed to the notch.

8. (Currently Amended) The gas turbine combustor according to claim 7, wherein the notch is formed in an L-shape, and the respective shoulder seal is welded and fixed to the L-shaped notch.

9. (Currently Amended) The gas turbine combustor according to claim [[5]]1, wherein the side seal is disposed along the planar portion of the block of the first shoulder seal in the corner portion of the respective aft frame.

10. (Currently Amended) The gas turbine combustor according to claim [[5]]6, wherein each of the at least two shoulder seals placed opposite to each other in the circumferential direction of the corner portion of each of the aft frames adjacent to each other is provided with a convex portion which is a part of the horizontal portion of the respective T-shape of the block, which protrudes toward [[the]]an adjacent aft frame side, and the respective convex[[es]] portions respective aft frames to provide a stepped portion.

11. (Currently Amended) The gas turbine combustor according to claim 10, wherein a leading end of the convex portion provided on each of the at least two shoulder seals forming the stepped portion is disposed with a predetermined gap from the at least two shoulder seals placed opposite to each other in the circumferential direction of the corner portion of each of the aft frames adjacent to each other.

12. (Currently Amended) The gas turbine combustor according to claim 11, wherein the respective convex[[es]] portions provided in the respective shoulder seals placed opposite to each other in the circumferential direction of the corner portion of each of s adjacent to each other overlap with each other in the circumferential direction of the aft frames.

13. (Currently Amended) The gas turbine combustor according to claim 12, wherein a radial position of the stepped portion provided in the respective shoulder seals of the corner portion of the outer periphery of each of the aft frames adjacent to each other is located on an outer circumferential side of an innermost periphery of a first floating seal of the at least one floating seal which is located at the outer periphery of each of the aft frames adjacent to each other, and a radial position of the stepped portion provided in the respective shoulder seals of the corner portion of the inner periphery of each of the aft frames adjacent to each other is located inside an outermost periphery of a second floating seal of the at least one floating seal which is located at the inner periphery of each of the aft frames adjacent to each other.

14. (Currently Amended) The gas turbine combustor according to claim 13, wherein in each respective shoulder seal, two flat portions of the block are placed opposite to each other in a flow direction of the combustion gas across the side seal.

15. (Currently Amended) A transition duct assembly of a gas turbine combustor, comprising: 
a transition duct through which high-temperature combustion gas flows; 
a downstream side of the transition duct and to be connected to an upstream side of a gas turbine; 
[[a]]at least one floating seal that seals a first gap between the aft frame and the gas turbine in at least one of inner and outer peripheries of the aft frame;
a side seal that seals a second gap between the aft frame and another aft frame of another transition duct that are adjacent to each other in a circumferential direction; and 
a corner seal that is placed in a gap portion provided between a corner portion of the aft frame and another corner portion of the another aft frame that are adjacent to each other in the circumferential direction, and is configured to seal air flowing from at least the gap portion into a gas turbine side, and the corner seal is configured to be separately independent of the at least one floating seal and the side seal and the corner seal is fixed to the aft frame by welding;
wherein the corner seal includes at least two shoulder seals, and the at least two shoulder seals are placed opposite to each other in the circumferential direction of the corner portion and the another corner portion and are fixed respectively to the corner portion and the another corner portion by welding, and the side seal, extending radially between the aft frame and the another aft frame across the at least two shoulder seals, is placed between the at least two shoulder seals placed opposite to each other in the circumferential direction of the corner portion and the another corner portion;
	wherein a first shoulder seal of the at least two shoulder seals placed opposite to each other in the circumferential direction of the corner portion and the another corner portion includes a block formed in a T-shape by a straight portion extending in a radial direction and a horizontal portion extending from an end of the straight portion in the circumferential direction, and a fixing portion that fixes the block to the corner portion, 
	surfaces of the straight portion and the horizontal portion of the T-shape of the block on the gas turbine side are formed in a planar portion, and 
	the block includes a first block having a first continuous thickness from the planar portion and formed in a curved shape at an outermost circumferential side on an opposite side of the horizontal portion of the T-shape of the block formed in a plane to the gas turbine side, and a second block formed in a square pillar having a second continuous thickness from the planar portion on an opposite side of the straight portion of the T-shape of the block formed in the plane to the gas turbine side.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schiavo 20100054928 teaches gas turbine transition ducts with respective aft frames (see Figs. 1-7), the aft frames including corner portions with respective corner seals fixed to respective corner portions, but Schiavo does not teach the corner seals have shoulder seals with features as claimed above in independent claims 1 and 15.
Zborovsky et al. 20100061837 teaches gas turbine transition ducts with respective aft frames (see Figs. 1-4), the aft frames including corner portions with respective corner seals fixed to respective corner portions, but Zborovsky does not teach the corner seals have shoulder seals with features as claimed above in independent claims 1 and 15.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./           Examiner, Art Unit 3741